DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a test fixture configured to determine calibration accuracy of a sensor vane that measures an angle of attack of an aircraft, the test fixture comprising an outer disc, an inner disc, the outer disc including a ring gear, and wherein the inner disc includes an adjustment feature including a spur gear that reacts with the ring gear to rotate the inner disc, when considered in combination with the other limitations as recited in claim 1.
In particular, although the prior art discloses calibration related to such sensor vanes that measure angle of attack of an aircraft (see, for example, Nugent et al. US PG-PUB 2010/0064766 A1, ¶ 25 and 27 regarding the calibration tool 18 and air data sensor 22 that is disclosed as being capable of being configured as an alpha vane that measures angle of attack), there does not appear to be a disclosure or obvious modification of any of the further documents considered to be in the same field of endeavor that would arrive at Applicant’s claimed invention. 
Agentieri US PG-PUB 2016/0153805 A1 discloses in ¶ 33 that a sensor vane may be calibrated with respect to operation linked to an optical sensor 78 but does not teach or suggest the features of claim 1 regarding the discs and adjustment features as claimed by Applicant. McFadden et al. “Research Memorandum: Instrumentation and calibration technique for flight calibration of angle-of-attack systems on aircraft” also discloses one particular manner of calibration of an angle of attack sensor beginning in the last paragraph of page 5 and continuing until the first paragraph of page 7, but does not disclose or suggest to the skilled artisan the limitations as recited in Applicant’s claimed invention regarding claim 1.

As to claim 11: The prior art of record does not teach or render obvious to the skilled artisan a method of testing accuracy of a sensor vane for measuring an angle of attack of an aircraft by using a test fixture to determine calibration of the sensor vane, the method comprising transiently securing an outer disc of the test fixture to an exterior portion of the aircraft, coupling an inner disc of the test fixture to the sensor vane, and manipulating an adjustment feature of the test fixture, causing a spur gear of the test fixture that engages the ring gear to react with the ring gear, to thereby rotate the sensor vane, when considered in combination with the other limitations as recited in claim 11.
The claimed features of claim 11 recite methodological steps that closely resemble the features of claim 1 which was indicated allowable for the reasons above pertaining to claim 1 and therefore are not repeated herein for brevity.

As to claim 19: The prior art of record does not teach or render obvious to the skilled artisan a method of using a test fixture having a manual adjustment knob secured to an inner disc, and an actuator lever fixed to a plunger and also secured to the inner disc, to determine calibration accuracy of a sensor vane capable of measuring an angle of attack of an aircraft, the method comprising securing the test fixture over an exterior portion of the aircraft that includes the sensor vane projecting from the exterior portion; and manipulating the manual adjustment knob to cause the sensor vane to rotate, when considered in combination with the other limitations as recited in claim 19.
The claimed features of determining calibration accuracy of a sensor vane capable of measuring an angle of attack of an aircraft and including a manual adjustment knob secured to a disc, and an actuator lever fixed to a plunger and also secured to the disc, wherein the manual adjustment knob is manipulated to cause the sensor vane to rotate are not disclosed or rendered obvious by the prior art of record noted above, when taken alone or in combination and therefore claim 19 is also indicated allowable over said prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856